WALLACE, JUDGE:
At dusk on May 4, 1980, the claimant’s son was driving the claimant’s 1973 Ford automobile north of W.Va. Route 33 towards Ripley when he struck a large pothole, damaging the right front tire, rim, and fender. The claimant seeks to recover $175.00 for that damage.
The State neither insures nor guarantees the safety of motorists traveling on its highways. Adkins v. Sims, 130 W.Va. 645,46 S.E.2d 81 (1947). For the respondent to be held liable for damages caused by road defects of this type, the claimant must prove that the respondent had actual or constructive knowledge of the existence of the defect and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1976). Since the claimant did not meet that burden of proof, this claim must be denied.
Claim disallowed.